UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01435 AMCAP Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: February 28 or 29 Date of reporting period: August 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders AMCAP Fund [close-up photo of leaves on a branch] Semi-annual report for the six months ended August 31, 2010 AMCAP Fund® seeks long-term growth of capital by investing primarily in U.S. companies that have solid long-term growth records and the potential for good future growth. This fund is one of the 30 American Funds. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge Average annual total return — % % Cumulative total return % % % The total annual fund operating expense ratio was 0.78% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 22 to 28 for details. Results for other share classes can be found on page 31. Equity investments are subject to market fluctuations. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [close-up photo of leaves on a branch] The U.S. stock market was very volatile over the six months ended August 31, 2010. The period had three positive months and three negative months. Continuing high unemployment; troubling local, state and federal deficits; a slow U.S. economic recovery and debt problems in Europe were major influences on market sentiment during this period. In this market environment, AMCAP Fund posted a total return of –6.6%, compared with –4.0% for the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of mostly large U.S. stocks. The fund also lagged the Lipper Multi-Cap Core Funds Index and the Lipper Growth Funds Index for the six months, as shown below. Over the longer term, AMCAP continued to exceed the S&P 500 and the fund’s two Lipper peer-group indexes by a significant margin. For its 43-year lifetime, AMCAP provided an average annual return of 10.9%, outpacing the 9.1% return of the S&P 500, the 8.9% of the Lipper Multi-Cap Core Funds Index and the 8.1% of the Lipper Growth Funds Index. The table below shows cumulative returns over selected periods. It’s significant that the 10-year period includes two of the most severe declines in the postwar period. Investment results analysis Most major industry sectors were down for the past six months, including information technology, the fund’s largest holding. With the exception of Apple (+18.9%), the fund’s major technology holdings such as Microsoft, Google and Oracle suffered losses ranging from 11.2% to 18.1%. In contrast, these same stocks posted gains of 55.9% to 77.5% during the past fiscal year ended February 28, 2010. [Begin Sidebar] Cumulative total returns For periods ended August 31, 2010 Six months 1 year 5 years 10 years AMCAP (Class A shares) –6.6
